UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7622



THOMAS C. HENDERSON,

                                            Plaintiff - Appellant,

          versus

A. D. MATHEWS, Sr., Sheriff, sued in his offi-
cial and individual capacity; D. A. RYBINSKI,
Lieutenant, sued in his individual capacity;
L. P. MATHIS, Sergeant, sued in his individual
capacity; J. H. MULLINS, Deputy, in his indi-
vidual capacity; DEPUTY VITAL, sued in their
individual capacity; DEPUTY GOGGIN, sued in
his individual capacity; M. C. WHITT, sued in
his individual capacity; DEPUTY PRENTIS, sued
in his individual capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-875-3)

Submitted:   February 13, 1997             Decided:   March 4, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Thomas C. Henderson, Appellant Pro Se. Robert Lord Morrison, Jr.,
WILLIAMS, STILWELL, MORRISON, WILLIAMS & LIGHT, Danville, Virginia,
for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's orders granting Defen-

dants' motion to dismiss in part, denying it in part, and denying

Appellant's motion for counsel. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                                3